ORDER
PER CURIAM.
Petitioner Holmes has filed pro se in this Court what he describes as a writ of prohibition wherein he seeks a writ to, apparently, inquire into proceedings with regard to an alleged search and seizure.
It is not possible to determine anything as to the fact situation from the petition but there is attached an article from a daily newspaper which does detail some of the facts and proceedings. From this article we determine that petitioner requested permission to represent himself in the district court where he is *240now awaiting trial upon a criminal charge. The district judge advised he could do so but had to have a public defender to advise him.
In this Court one must have counsel to represent him and we must assume that the district court did appoint counsel to advise petitioner, and in such circumstances he has counsel who can properly prepare documents for this Court and appear in support thereof, if, in the judgment of such counsel, there be merit in the unsupported allegations set forth in the petition.
For these reasons the relief requested is denied and this proceeding is dismissed.